The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 6-11 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/961,302, filed July 10, 2020, now abandoned, which is a National Stage (371) entry of PCT Application No. PCT/KR2018/014029, filed November 15, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Korean Patent Application No. 10-2018-0004434, filed January 12, 2018. Receipt is acknowledged of a certified copy of the Korean ‘434 application in the parent ‘302 application on July 10, 2020, as required by 37 C.F.R. §1.55.

Improper Numbering of Claims
The numbering of claims is not in accordance with 37 C.F.R. §1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Misnumbered claim 6 (which follows claim 10) has been renumbered as claim 11, which is the next number following the highest numbered claim presented. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/961,302, filed July 10, 2020, now abandoned, which is a National Stage (371) entry of PCT Application No. PCT/KR2018/014029, filed November 15, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Korean Patent Application No. 10-2018-0004434, filed January 12, 2018. A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed Korean Patent Application No. 10-2018-0004434, filed January 12, 2018, is published in Korean and, therefore, cannot be fully evaluated to determine sufficiency of support for the claimed invention, as it was not published in English and a certified translation has not been provided in the record. 
Accordingly, the effective filing date of claims 6-11 presently under examination is November 15, 2018 (the filing date of PCT Application No. PCT/KR2018/014029).
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed March 30, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 

Objections to the Claims
	Claim 6 is objected to for failing to define the acronym “HDAC6” at its first occurrence in the claims. Appropriate correction is required. 
	For the purposes of examination, the acronym “HDAC6” will be interpreted as “histone deacetylase 6”, per the disclosure at p.1, l.19-21 of the as-filed specification. 
	Claim 6 is objected to for reciting a comma following the phrase “as an active ingredient” at l.2 of the claim, which is grammatically awkward. Appropriate correction is required.
	Claim 8 is objected to for misspelling the term “from” as “form” at l.2 of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the limitation “an active ingredient” that defines the composition comprising “a HDAC6 inhibitor as an active ingredient” renders the claim indefinite because it is unclear what “activity” is being referenced. For example, it is unclear if the “active ingredient” defines simply a HDAC6 inhibitor, an HDAC6 inhibitor that is also specifically “active” for the recited therapeutic purpose of “alleviating or treating itching”, or some other unidentified activity. As a result, it is unclear what HDAC6 inhibitors are actually circumscribed by the claim. Clarification is required. 
In claim 6, the antecedent basis of the term “thereof” in the phrase “a subject in need thereof” is not clearly set forth in the claim. For example, it is unclear if the subject is in need of the HDAC6 inhibitor for any therapeutic purpose, or in need of alleviation or treatment of itching. Clarification is required. 
In claim 7, Applicant recites “ACY-63”, which is an acronym that appears to circumscribe the same compound also recited in claim 7 as “ACY-1215 (Ricolinostat)” (see CAS Registry No. 1316214-52-4, SciFinder, cited by Applicant on the 03/30/22 IDS). As Applicant recites each of “ACY-63” and “ACY-1215” as separate compounds, it is unclear if “ACY-63” circumscribes a compound with the same chemical structure as “ACY-1215” (in which case the claim is additionally indefinite for reciting duplicative recitations) or another, structurally distinct compound (in which case the claim is additionally indefinite for failing to clearly identify the intended chemical structure). Clarification is required. 
In claim 7, Applicant recites “CAY10603”, which is an acronym that appears to circumscribe the same compound also recited in claim 7 as “ISOX” (see CAS Registry No. 1045792-66-2, SciFinder, cited by Applicant on the 03/30/22 IDS). As Applicant recites each of “CAY10603” and “ISOX” as separate compounds, it is unclear if “CAY10603” circumscribes a compound with the same chemical structure as “ISOX” (in which case the claim is additionally indefinite for reciting duplicative recitations) or another, structurally distinct compound (in which case the claim is additionally indefinite for failing to clearly identify the intended chemical structure). Clarification is required. 
In claim 7, Applicant recites the compounds “ST-3-06” or “ST-2-92”, which are not clearly terms of art to which a specific and distinct chemical structure has been attributed (see CAS Registry No. 1814960-55-8, “ST 3-06”, SciFinder, cited by Applicant on the 03/30/22 IDS; and CAS Registry No. 1814960-56-9, “ST 2-92”, SciFinder, cited by Applicant on the 03/30/22 IDS). As a result, Applicant fails to reasonably apprise the ordinarily skilled artisan of the specific compounds circumscribed by the acronyms “ST-3-06” and “ST-2-92”. Clarification is required. 
In claims 9-10, Applicant recites that “the itching is induced by one or more” of the recited factors, which renders the claim indefinite because it is unclear what type(s) or form(s) of itching are associated with any one or more of the recited factors. As such, it is unclear what specific embodiments of itching are specifically circumscribed by claims 9-10 and, thus, what type(s) or form(s) of itching are included (or excluded) from the objective boundaries of the claims. Clarification is required.
In claim 11, Applicant recites “[t]he method of claim 1”, which renders the claim indefinite because claim 1 is cancelled. As a result, it is unclear from which claim Applicant’s claim 11 is intended to depend1. Clarification is required. 
In claim 11, the limitation “wherein the composition reduces scratching” renders the claim indefinite because it is unclear if claim 11 defines an inherent result of the method of claim 6 (in which case instant claim 11 would fail to further limit the subject matter of parent claim 6) or limits the method of claim 6 only to those specific embodiments that yield the recited effect (in which case instant claim 11 would be additionally indefinite for failing to clearly and precisely identify those particular embodiments of the method that yield the resultant effect). Clarification is required. 
As claim 8 does not remedy these points of ambiguity, it must be rejected on the same grounds.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 11, Applicant recites “[t]he method of claim 1”, but claim 1 is cancelled. As a result, claim 11 does not clearly or properly further limit a previously set forth claim. Clarification is required.
As set forth in the §112(b) (pre-AIA  second paragraph) rejection above, this rejection also applies to the interpretation of claim 11 in which claim 11 merely identifies an inherent effect of executing the method as defined in the parent claim from which it depends (which, for the purposes of examination as indicated in footnote 1 above, is claim 6). Clarification is required. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zain et al. (“Targeting Histone Deacetylases in the Treatment of B- and T-cell Malignancies”, Invest New Drugs, 2010; 28(Suppl 1):S58-S78, cited by Applicant on the 03/30/22 IDS).
Zain et al. teaches that administration of the HDAC inhibitor vorinostat (also known as suberoylanilide hydroxamic acid, or “SAHA”) to patients with cutaneous T-cell lymphoma (CTCL) was effective to provide significant pruritis relief (col.2, para.3, p.S72).
	In claim 6, Applicant recites “[a] method for alleviating or treating itching” via “administering a composition comprising a HDAC6 inhibitor as an active ingredient, to a subject in need thereof”.
	In claim 7, Applicant further limits the HDAC6 inhibitor to, e.g., vorinostat (SAHA).
	Zain et al. teaches vorinostat (also known as “SAHA”) for alleviating and treating itching in patients with CTCL.
In claim 11, Applicant recites “wherein the composition reduces scratching”.
Applicant’s method of claim 6 requires the administration of a composition comprising a HDAC6 inhibitor to a subject for alleviating or treating itching. The resultant effect of the administered composition to “reduce[s] scratching” must necessarily yield from the practice of Zain’s method, as Zain et al. performs this identical active step. Products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
Therefore, instant claims 6-7 and 11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (“Phase IIB Multicenter Trial of Vorinostat in Patients with Persistent, Progressive, or Treatment Refractory Cutaneous T-Cell Lymphoma”, J Clin Oncol, 2007; 25:3109-3115).
Olsen et al. teaches a phase IIB clinical trial of 400 mg oral vorinostat administered daily to 74 patients with stage IB-IVA mycosis fungoides or Sezary syndrome (MF/SS) CTCL subtypes until disease progression or intolerable toxicity (abstract; “Patient Eligibility”, col.1, para.4, p.3110; “Study Design”, col.1, para.5, p.3110). Olsen et al. teaches that 32.3% of the treated patients with baseline pruritus scores of > 3 points exhibited pruritus relief, and 43.3% of those patients with the most severe pruritus (baseline scores of 7-10 points) exhibited pruritus relief (col.2, para.4, p.3111; Table 3, p.3113). 
In claim 6, Applicant recites “[a] method for alleviating or treating itching” via “administering a composition comprising a HDAC6 inhibitor as an active ingredient, to a subject in need thereof”.
	In claim 7, Applicant further limits the HDAC6 inhibitor to, e.g., vorinostat (SAHA).
	Olsen et al. teaches vorinostat (also known as “SAHA”) for alleviating and treating itching in patients with MF/SS subtypes of CTCL.
In claim 11, Applicant recites “wherein the composition reduces scratching”.
Applicant’s method of claim 6 requires the administration of a composition comprising a HDAC6 inhibitor to a subject for alleviating or treating itching. The resultant effect of the administered composition to “reduce[s] scratching” must necessarily yield from the practice of Olsen’s method, as Olsen et al. performs this identical active step. Products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
Therefore, instant claims 6-7 and 11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

5.	Claims 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (U.S. Patent Application Publication No. 2008/0292616 A1; 2008).
Bates et al. teaches a topical composition comprising at least one HDAC inhibitor and a carrier comprising petrolatum for use in a method for treating or inhibiting cancer comprising topically administering an effective amount of the topical composition to a cancer subject (p.1, para.[0004]-[0005]; p.4, para.[0027]). Bates et al. teaches that the cancer to be treated or inhibited is, specifically, a lymphoma, such as CTCL (p.4, para.[0027]). Bates et al. teaches that the HDAC inhibitor may be a hydroxamic acid, e.g., trichostatin A (p.1, para.[0004]; p.2-3, para.[0017]). Bates et al. teaches that patients with CTCL exhibit severe skin itching (p.1, para.[0002]). 
In claim 6, Applicant recites “[a] method for alleviating or treating itching” via “administering a composition comprising a HDAC6 inhibitor as an active ingredient, to a subject in need thereof”.
	In claim 7, Applicant further limits the HDAC6 inhibitor to, e.g., trichostatin A.
In claim 11, Applicant recites “wherein the composition reduces scratching”.
Applicant’s method of claim 6 requires the administration of a composition comprising a HDAC6 inhibitor (defined in claim 7 as including the compound trichostatin A) to a subject for alleviating or treating itching. Bates et al. discloses the execution of this same active step – namely, the administration of an HDAC inhibitor (defined as including trichostatin A) topically for the treatment or inhibition of cancer, including CTCL. Notably, Bates et al. documents that CTCL patients necessarily exhibit severe skin itching as a result of their cancer, thereby establishing such CTCL patients in need of “alleviating or treating itching” as instantly claimed. The resultant effect of the administered HDAC composition to alleviate or treat itching (or, consequently, to “reduce[s] scratching”, as in claim 11) must necessarily yield from the practice of Bates’ method. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Therefore, instant claims 6-7 and 11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

6.	Claims 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (“A Phase II Study of Vorinostat (MK-0683) in Patients with Polycythaemia Vera and Essential Thrombocythaemia”, British Journal of Haematology, 2013; 162:498-508), 
citing to Gilbert et al. (“A Study of Histamine in Myeloproliferative Disease”, Blood, 1966; 28(6):795-806) as evidence.
Andersen et al. teaches a randomized, open-label phase II study of 63 patients [19 with essential thrombocythaemia (ET) and 44 with polycythaemia vera (PV)] administered 400 mg of the HDAC inhibitor vorinostat once daily for 24 weeks after which patients were observed for an additional 12 weeks without vorinostat (abstract; col.2, para.5, p.499-col.1, para.2, p.500; col.2, para.1, p.500). Andersen et al. teaches that 30 patients (48%) completed the intervention period – 27 treated with vorinostat monotherapy and 3 with vorinostat therapy and concomitant hydroxycarbamide – in which pruritus fully resolved in patients completing the intervention period on vorinostat only (col.2, para.4, p.501). Andersen et al. teaches that rapid and sustained resolution of pruritus was noted within days of administering vorinostat therapy (col.2, para.2, p.505-col.1, para.1, p.506). 
Gilbert et al. is cited as factual extrinsic evidence that pruritus in patients with myeloproliferative disease, including polycythaemia vera, was associated with elevated histamine levels, and that pruritus was effectively suppressed with a histamine antagonist (Table 4, p.799; Table 5, p.799; p.799, para.3-p.800, para.1; p.800, para.2-p.801, para.1), thereby establishing that histamine contributes to the induction of pruritus observed in patients with myeloproliferative disease (such as PV), as required by Applicant’s instant claims 9-10. 
In claim 6, Applicant recites “[a] method for alleviating or treating itching” via “administering a composition comprising a HDAC6 inhibitor as an active ingredient, to a subject in need thereof”.
	In claim 7, Applicant further limits the HDAC6 inhibitor to, e.g., vorinostat (SAHA).
	Andersen et al. teaches vorinostat (also known as “SAHA”) for resolving itching in patients with myeloproliferative disease (ET and PV).
In claim 11, Applicant recites “wherein the composition reduces scratching”.
Here, Andersen et al. teaches full resolution of pruritus in the patients with myeloproliferative disease treated with the HDAC inhibitor vorinostat. The resolution of pruritus and elimination of itching necessarily constitutes an effect to “reduce[s] scratching” as recited in Applicant’s claim 11.
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 6-7 and 9-11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (U.S. Patent Application Publication No. 2008/0292616 A1; 2008) in view of Huang et al. (“Selective HDAC Inhibition by ACY-241 Enhances the Activity of Paclitaxel in Solid Tumor Models”, Oncotarget, 2017; 8(2):2694-2707, Published Online December 1, 2016, cited by Applicant on the 03/30/22 IDS).
Bates et al. teaches a topical composition comprising at least one HDAC inhibitor and a carrier comprising petrolatum for use in a method for treating or inhibiting cancer comprising topically administering an effective amount of the topical composition (p.1, para.[0004]-[0005]; p.4, para.[0027]). Bates et al. teaches that the cancer to be treated or inhibited is, specifically, a lymphoma, such as CTCL (p.4, para.[0027]). Bates et al. teaches that the HDAC inhibitor may be a hydroxamic acid, e.g., trichostatin A (p.1, para.[0004]; p.2-3, para.[0017]). Bates et al. teaches that patients with CTCL exhibit severe skin itching (p.1, para.[0002]). 
Bates et al. differs from the instant claim only insofar as it does not explicitly teach that the HDAC inhibitor is, e.g., ACY-241 (claim 8).
Huang et al. teaches ACY-241 as a novel, orally available HDAC inhibitor with greatest selectivity for inhibition of HDAC6, as well as inhibition of Class I HDAC isozymes (HDAC 1, 2, and 3) at higher exposures (col.2, para.1, p.2695; Table 1, p.2696).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting Huang’s HDAC inhibitor ACY-241 as the HDAC inhibitor for use in Bates’ method for treating or inhibiting CTCL because each compound was known to function as an HDAC inhibitor. The substitution, therefore, of Huang’s HDAC inhibitor ACY-241 for the HDAC inhibitor disclosed by Bates et al. would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an HDAC inhibitor and, therefore, would have been reasonably interchanged with one another in Bates’ method for treating or inhibiting cancer, such as CTCL, based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it has been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
In claim 8, Applicant recites “[a] method for alleviating or treating itching” via “administering a composition comprising a HDAC6 inhibitor as an active ingredient, to a subject in need thereof”, in which the HDAC6 inhibitor is, e.g., ACY-241.
Applicant’s method of claim 8 requires a single active step of administering a composition comprising a HDAC6 inhibitor, e.g., ACY-241, to a subject in need thereof for alleviating or treating itching. The teachings of Bates et al. in view of Huang et al. as combined above clearly teach each and every limitation of pending claim 8. Note that Bates et al. clearly documents that CTCL patients necessarily exhibit severe skin itching as a result of their cancer, thereby establishing such CTCL patients as being “in need of” the alleviation or treatment of itching as claimed. The effect, therefore, of “alleviating or treating itching” as claimed defines a resultant effect of the method following the execution of this single active step of administration as already provided for in claim 8 to yield this intended result. In view of the fact that Bates et al. in view of Huang et al. address each and every limitation of the method as defined in Applicant’s claim 8, the intended result of the method (“for alleviating or treating itching”) must necessarily yield from these cited prior art teachings as combined. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. MPEP §2112. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Conclusion
Rejection of claims 6-11 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of examination, Applicant’s claim 11 will be interpreted as depending from independent claim 6. Clarification in the claims, however, remains required.